Per Curiam.
On the facts presented the denial of the motion for a separate bill of costs in the action brought by the infant plaintiff does not appear to have been an abuse of discretion on the part of the court below. In view of the amount of the recovery in the father’s action, however, section 1476 of the Civil Practice Act was not applicable (Haniford v. Safer, 214 App. Div. 435), and the appellant was, therefore, entitled to a bill of costs in his favor in that action.
Order in the infant’s action affirmed, with ten dollars costs and disbursements. Order in the father’s action reversed, with ten dollars costs and disbursements, and motion granted.
All concur. Present — Levy, Callahan and Untermyer, JJ.